DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 3/31/21, with respect to claims 1, 3-10, 12-19 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1, 3-10, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 10, the prior art of record does not teach or suggest a light emitting device comprising a board; a plurality of light sources disposed on the board, each light source including a lens and a light emitting diode configured to emit blue light; a light converter apart from the board; and a plurality of yellow phosphor members provided on the board to surround the light emitting diode, wherein the plurality of yellow phosphor members includes a plurality of first yellow phosphor members arranged at intervals on a circumference of a circle surrounding the light emitting diode and a plurality of second yellow phosphor members arranged at intervals on a circumference of a second circle surrounding the light emitting diode, and wherein each of the plurality of first yellow phosphor members is 
The prior art of Kimura (US 2011/0164023 A1 of record) discloses a light emitting device comprising a board; a plurality of light sources disposed on the board, each light source including a lens and a light emitting diode configured to emit blue light; and a plurality of yellow phosphor members provided on the board to surround the light emitting diode, wherein the plurality of yellow phosphor members includes a plurality of first yellow phosphor members arranged at intervals on a circumference of a circle surrounding the light emitting diode and a plurality of second yellow phosphor members arranged at intervals on a circumference of a second circle surrounding the light emitting diode. Kimura fails to disclose a light converter and fails to disclose that each of the plurality of first yellow phosphor members is disposed inside an outermost line of the lens and spaced apart from the lens. The prior art of Galvez (US 2013/0070448 A1 of record) discloses a light emitting device comprising a light converter. However, Galvez also fails to disclose that each of the plurality of first yellow phosphor members is disposed inside an outermost line of the lens and spaced apart from the lens. 
Therefore, Claims 1 and 10 are allowed. Claims 3-9 and 12-1 are allowed by virtue of their dependence on allowed claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARIAM QURESHI/Examiner, Art Unit 2871